Citation Nr: 1631226	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  11-34 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for impotency (also claimed as inability to have children).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel




INTRODUCTION

The Veteran has active duty service from September 1963 to September 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Travel Board hearing in November 2012, but the Veteran failed to attend.  He has not requested that the hearing be rescheduled or provided good cause for why he failed to attend.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted on the claims for service connection for impotency/inability to have children and hypertension.  

Service treatment records from May 1964 show that the Veteran complained of swelling in the lymph glands in the left groin region.  The impression was acute lymphadenopathy left inguinal region secondary to a small furuncle on the left knee.  He was treated with hot soaks, erythromycin and elevation.  

The record does not show that a VA examination was performed in connection with the Veteran's claim for service connection for impotency/inability to have children.  In light of the above, the Board finds that an examination is warranted.  See38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, upon review of the Veteran's claims file, it is clear that he has applied for compensation from the Social Security Administration (SSA).  As it is possible those records would contain information relevant to his hypertension claim, upon remand the AOJ should request the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992)

Additionally, it appears that the Veteran receives treatment through VA.  As such, updated VA treatment records should be requested. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated since February 2010 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified.  

2.  Contact the SSA and request all records related to the Veteran's claim for disability benefits, including any decision or determination document.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified.  

3.  After the development above has been completed, schedule the Veteran for a VA male reproductive organ examination to determine the current nature of his claimed impotency/inability to have children and to obtain an opinion as to whether the disability is related to service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  

Following a review of the claims file and examination of the Veteran the examiner should provide a diagnosis for any impotency/inability to have children disability found.  For any such disability diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such disability was caused by service or is otherwise related to service, to include his left groin lymphadenopathy in May 1964. The examiner should explain why or why not. 

4.  After all development has been completed to the extent possible, readjudicate the claims of entitlement to service connection for impotency and hypertension.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

